DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 4/3/2020. Acknowledgment is made with respect to a claim to priority to Issued Patent No. 10,646,996 filed on 7/23/2018 and Provisional Application No. 62/535,703 filed on 7/21/2017.

Claim Objections

Claims 9-20 are objected to because of the following informalities:  

Claim 9 recites the phrase “training a first sensorimotor program to accomplish the first concept using a reward function in each environment of the first plurality” should read as “training a first sensorimotor program to accomplish the first concept using a reward function in each environment of the first plurality of environments” (emphasis added).  Appropriate correction is required.  Dependent claims 10-20 are objected to based on their dependency on objected to claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “returns a value consistent with the presence or non-presence of the first concept in the first environment” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.  

Claim 16 recites the limitation “a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts and a set of conceptual lower-level sensorimotor programs associated with different respective classification concepts” (emphasis added).  The term “lower-level” in claim 16 is a relative term which renders the claim indefinite. The term “lower-level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the .  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 depends on itself, and therefore fails to include all the limitations of the claim upon which it depends, which appears to be claims 1 and 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 13-15, and 20 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 9-12, 14, 17, and 20 Issued Patent No. 10,646,996.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8, 9, 13-15, and 20 of the instant application are anticipated by claims 1, 9-12, 14, 17, and 20 Issued Patent No. 10,646,996.
As such, Issued Patent No. 10,646,996 teaches all of the limitations of instant application claims 1-6, 8, 9, 13-15, and 20.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical 

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
determining a first environment that represents a first concept:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a first environment that represents a first concept, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
accomplish the first concept by interacting with the first environment:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of accomplish a first concept by interacting with an environment, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
rewards the first sensorimotor program when the first sensorimotor program successfully accomplishes the first concept:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process 
returns a value indicating that the first sensorimotor program has successfully accomplished the first concept: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of returning a value when the concept is accomplished successfully, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “the first sensorimotor program”, and “training a first sensorimotor program”.  The additional element of “the first sensorimotor program” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “training a first sensorimotor program” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “the first sensorimotor program” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “training a first sensorimotor program” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first reward function rewards when the first sensorimotor program successfully brings about the first concept and correctly returns a value indicating that the first sensorimotor program has successfully brought about the first concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of rewarding when a program has brought about a concept successfully, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the first sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the first concept is a bring-about concept”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first reward function that rewards when the first sensorimotor program correctly returns a value consistent with the presence or non-presence of the first concept in the first environment”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of rewarding when a program has returned a value, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the first sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of wherein the first concept is a classification concept”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “rewards when the first sensorimotor program successfully accomplishes the first concept but fails to return a value indicating that the first sensorimotor program has successfully accomplished the first concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of rewarding when a program has accomplished a concept, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the first sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “training the first sensorimotor program using a second reward function different from the first reward function”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical 

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the second reward function is a shaping reward function”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the second reward function is a shaping reward function”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “using a set of primitive actions to interact with the first environment”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of using primitive actions such as making mental calculations to interact with the first environment, which is an 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
generating a first plurality of environments that represents a first concept, wherein the first concept is a bring-about concept:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating environments that represent a first concept, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
accomplish the first concept using a reward function in each environment of the first plurality:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of accomplish a first concept using a reward function, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
executes actions of a set of primitive actions to accomplish the first concept: Under its broadest reasonable interpretation in light of the specification, this limitation 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “the first sensorimotor program”, and “training a first sensorimotor program”.  The additional element of “the first sensorimotor program” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “training a first sensorimotor program” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “the first sensorimotor program” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “training a first sensorimotor program” is recited at such as high level without any 

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first plurality of environments is generated based on recurring content that enables re-use of learned concepts”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first plurality of environments is generated based on recurring content that enables re-use of learned concepts”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein each environment of the first plurality of environments is associated with a dynamics model that collectively simulates the actions executed by the first sensorimotor program”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein each environment of the first plurality of environments is associated with a dynamics model that collectively simulates the actions executed by the first sensorimotor program”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein generating the first plurality of environments comprises generating a superset of environments and filtering the superset of environments to determine the first plurality of environments”. Under its broadest reasonable interpretation in light of the specification, this limitation 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating a second plurality of environments that represent a second concept higher-order than the first concept; and . . . to accomplish the second concept using the first sensorimotor program”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating environments and accomplishing a concept, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the first sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of training, using the second plurality of environments, a second sensorimotor program”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. 

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “calls the first sensorimotor program as an additional action”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of calling a program or referring to data, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the second sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “trained using the set of primitive actions”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “calls the first sensorimotor program as an observation”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of calling a program or referring to data, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the second sensorimotor program”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first sensorimotor program is trained based on a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts and a set of conceptual lower-level sensorimotor programs associated with different respective classification concepts”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first sensorimotor program is trained based on a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts and a set of conceptual lower-level sensorimotor programs associated with different respective classification concepts”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional elements of “the first sensorimotor program” and “a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts and a set of conceptual lower-level sensorimotor programs”, which are generic computer components recited in a manner that represent no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the set of actionable lower-level sensorimotor programs and the set of conceptual lower-level sensorimotor programs are trained before the first sensorimotor program is trained”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the set of actionable lower-level sensorimotor programs and the set of conceptual lower-level sensorimotor programs are trained before the first sensorimotor program is trained”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional elements of “the first sensorimotor program” and “a set of actionable lower-level sensorimotor programs . . .  and a set of conceptual lower-level sensorimotor programs”, which are generic computer components recited in a manner that represent no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “automatically determining which programs of the actionable lower-level sensorimotor programs and the conceptual lower-level sensorimotor programs enable the first sensorimotor program to accomplish the first concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of using determining which programs enable another program to accomplish a concept, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first sensorimotor program is represented by a recurrent neural network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first sensorimotor program is represented by a recurrent neural network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional elements of “the first sensorimotor program”, which is a generic computer component recited in a manner that represent no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the first sensorimotor program is trained using natural policy optimization”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the first sensorimotor program is trained using natural policy optimization”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional elements of “the first sensorimotor program”, which is a generic computer component recited in a manner that represent no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Marcos (Marcos, “Learning Sensorimotor Abstraction”, Nov. 24, 2010, final project, Aalto University Thesis Submission, pp. 1-72, hereinafter “Marcos”).

Regarding claim 1, Marcos discloses [a] method for establishing sensorimotor programs, comprising: (Page 1, ¶4; “a part of the sensorimotor system for the agent will be implemented following the working principles found in the brain, specifically in the cerebral cortex. As the word suggests, sensorimotor makes reference to both sensory (what is perceived by the receptors) and motor functions (muscle or joint movement). Thus, taking into account the structure found in the cerebral cortex, a hierarchy of sensorimotor abstractions will be formed, using machine learning algorithms to determine the abstractions”; and Page 3, ¶3; “In this context, it will be called sensorimotor algorithm, algorithms that transforms data received from different sensors into motor commands. The sensorimotor algorithm is then equivalent to the integrative function of the nervous system (i.e. establishing sensorimotor programs]”)
determining a first environment that represents a first concept; and (Page 38, ¶2; “t is usually easier to relate higher-level concepts of sensory and motor actions than low-level ones, inside those two main modules (sensory or motor) there are several submodules, which represent different levels of abstraction in the data: some will correspond to basic concepts [i.e. a first concept] (sensory or motor depending on the type of submodule) while others will correspond to complex ones,”; and Page 41, ¶4’ “a layered sensory hierarchy, could be based on the one present in the visual cortex. In the low-level, the primary visual cortex, the neurons represent orientation of lines [i.e. generating a first plurality of environments that represent a first concept]. In the next level, area V2, they represent contours and figures. Proceeding that way, it would be possible to arrive at higher-levels of abstraction that represent different objects such as a house, a tree or a car to name but a few”)
training a first sensorimotor program to accomplish the first concept by interacting with the first environment, comprising training the first sensorimotor program using a first reward function that rewards the first sensorimotor program when the first sensorimotor program successfully accomplishes the first concept and correctly returns a value indicating that the first sensorimotor program has successfully accomplished the first concept (Page 15, ¶3; “The motor representations of the cognitive architecture presented in this work are, as the actions in the brain, goal-oriented. In order to know if a goal was successfully achieved or not it is necessary some kind of evaluation. Receiving some kind of reward signal, (or, in its absence, an estimation of it) that indicates how good or bad an action was in a particular context, will serve decision-making in future steps (as the basal ganglia do) and planing processes. Planning processes will try to favour those actions that are more likely to achieve the goal of the motor representations while avoiding those that are more likely to fail”, the reward signal being the retuned value that indicates the successful completion of the first concept; and Page 18, Figure 3.1; Schema of the interaction of the reinforcement learning elements. The agent decides to carry out an action in the present environment, which can cause a change of state in the environment. The agent will receive a certain reward that will evaluate how good or bad was the action taken; and Page 64, ¶4; “Receiving positive reward when a task is performed adequately, the agent can easily learn the sequence of actions”; and Page 66, ¶2; “Following that purpose, in this work, a cognitive architecture, which extracts invariant representations (abstractions) from the raw sensory input data, and uses the representations with the purpose of training new motor skills, have been presented”).


Regarding claim 2, the rejection of claim 1 is incorporated and Marcos discloses wherein the first concept is a bring-about concept; wherein the first reward function rewards when the first sensorimotor program successfully brings about the first concept and correctly returns a value indicating that the first sensorimotor program has successfully brought about the first concept (Page 41, ¶5; “a layered motor hierarchy could be having a high-level concept such as write something (i.e. a bring-about concept]. A lower-level concept, that is, more specifically, could be to write with a computer keyboard (i.e. a bring-about concept],”; and Page 15, ¶3; “The motor representations of the cognitive architecture presented in this work are, as the actions in the brain, goal-oriented. In order to know if a goal was successfully achieved or not it is necessary some kind of evaluation. Receiving some kind of reward signal, (or, in its absence, an estimation of it) that indicates how good or bad an action was in a particular context, will serve decision-making in future steps (as the basal ganglia do) and planing processes. Planning processes will try to favour those actions that are more likely to achieve the goal of the motor representations while avoiding those that are more likely to fail”, the reward signal being the retuned value that indicates the successful completion of the first concept; and Page 18, Figure 3.1; Schema of the interaction of the reinforcement learning elements. The agent decides to carry out an action in the present environment, which can cause a change of state in the environment. The agent will receive a certain reward that will evaluate how good or bad was the action taken; and Page 64, ¶4; “Receiving positive reward when a task is performed adequately, the agent can easily learn the sequence of actions”).

Regarding claim 4, the rejection of claim 1 is incorporated and Marcos discloses wherein training the first sensorimotor program to accomplish the first concept further comprises training the first sensorimotor program using a second reward function different from the first reward function that rewards when the first sensorimotor program successfully accomplishes the first concept but fails to return a value indicating that the first sensorimotor program has successfully accomplished the first concept (Page 15, ¶3; “The motor representations of the cognitive architecture presented in this work are, as the actions in the brain, goal-oriented. In order to know if a goal was successfully achieved or not it is necessary some kind of evaluation. Receiving some kind of reward signal, (or, in its absence, an estimation of it) that indicates how good or bad an action was in a particular context, will serve decision-making in future steps (as the basal ganglia do) and planing processes. Planning processes will try to favour those actions that are more likely to achieve the goal of the motor representations while avoiding those that are more likely to fail,”; and Page 17, ¶4-Page 18, ¶1; “The last of the three, reinforcement learning, has been proved a useful way of learning in novel environments, a thing that supervised learning does not allow. It does not require the presence of a teacher, but rewarding signals. The rewarding signals are usually related to emotions such as the level of pleasure (good reward) or pain (bad reward) [i.e. a shaping reward] or happiness or hunger or any other emotion. In a baby, these signals are innate and, in an agent, they can be more or less easily pre-programmed. Of course, more complex rewarding signals could be obtained in later stages of the learning process, and Page 18, Figure 3.1; Schema of the interaction of the reinforcement learning elements. The agent decides to carry out an action in the present environment, which can cause a change of state in the environment. The agent will receive a certain reward that will evaluate how good or bad was the action taken; and Page 64, ¶4; “Receiving positive reward when a task is performed adequately, the agent can easily learn the sequence of actions”).

Regarding claim 5, the rejection of claims 1 and 4 are incorporated and Marcos discloses wherein the second reward function is a shaping reward function (Page 17, ¶4-Page 18, ¶1; “The last of the three, reinforcement learning, has been proved a useful way of learning in novel environments, a thing that supervised learning does not allow. It does not require the presence of a teacher, but rewarding signals. The rewarding signals are usually related to emotions such as the level of pleasure (good reward) or pain (bad reward) [i.e. a shaping reward] or happiness or hunger or any other emotion. In a baby, these signals are innate and, in an agent, they can be more or less easily pre-programmed. Of course, more complex rewarding signals could be obtained in later stages of the learning process).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






3 is rejected under 35 U.S.C. § 103 as being obvious over Marcos in view of Coenen et al. (US 20140277744 A1, hereinafter “Coenen”)


Regarding claim 3, the rejection of claim 1 is incorporated and Marcos discloses wherein the first reward function that rewards when the first sensorimotor program correctly returns a value consistent with the presence or non-presence of the first concept in the first environment (Page 15, ¶3; “The motor representations of the cognitive architecture presented in this work are, as the actions in the brain, 
goal-oriented. In order to know if a goal was successfully achieved or not it is necessary some kind of evaluation. Receiving some kind of reward signal, (or, in its absence, an estimation of it) that indicates how good or bad an action was in a particular context, will serve decision-making in future steps (as the basal ganglia do) and planing processes. Planning processes will try to favour those actions that are more likely to achieve the goal of the motor representations while avoiding those that are more likely to fail; and Page 18, Figure 3.1; Schema of the interaction of the reinforcement learning elements. The agent decides to carry out an action in the present environment, which can cause a change of state in the environment. The agent will receive a certain reward that will evaluate how good or bad was the action taken; and Page 64, ¶4; “Receiving positive reward when a task is performed adequately, the agent can easily learn the sequence of actions”).
Marcos fails to explicitly disclose but Coenen discloses wherein the first concept is a classification concept ([0206]; “used in other applications of adaptive signal processing systems (comprising for example, artificial neural networks) including one or more or machine vision, pattern detection and pattern recognition, object classification, signal filtering, data segmentation, data compression, data mining, optimization and scheduling, complex mapping, and/or other adaptive signal processing systems”).
Marcos and Coenen are analogous art because both are concerned with robotic training.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in robotic training to combine the classification concept of Coenen with the method of Marcos to yield the predictable result of wherein the first concept is a classification concept. The motivation for doing so would be for the purpose of advantageously being used in other applications of adaptive signal processing systems (comprising for example, artificial neural networks) including, for example, one or more or machine vision, pattern detection and pattern recognition, object classification, signal filtering, data segmentation, data compression, data mining, optimization and scheduling, complex mapping, and/or other adaptive signal processing systems (Coenen; 0206).


Claims 6-15, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Marcos in view of Stramandinoli et al. (Stramandinoli et al., “The grounding of higher order concepts in action and language: A cognitive robotics model”, Aug. 2012, Neural Networks, Volume 32, pp. 165-173, hereinafter “Stramandinoli”).


6, the rejection of claim 1 is incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein training the first sensorimotor program to accomplish the first concept comprises using a set of primitive actions to interact with the first environment (Page 168, Column 1; “the neural controller of a simulated iCub robot has been trained to learn a set of words that express general actions and characterized by an evident sensorimotor component. Subsequently, combining basic words grounded in sensorimotor experience the robot learns what we call "higher-order" concepts. The training of the robot consists of three incremental steps: (i) the Basic Grounding (BG), (ii) the Higher-order Grounding 1 (HG1) and (iii) the Higher-order Grounding 2 (HG2). During the BG training stage, the simulated robot learns to perform a set of action primitives through direct sensorimotor experience (i.e. training a first sensorimotor program to accomplish the first concept using a set of primitive actions],”; and Page 169, Column 2; “To form higher-order concepts, which refer to words whose meaning is a combination of basic motor primitives, the same methodology of the previous model is adopted. After the neural network has learnt the associations between basic grounding words and motor action primitives, the various stages that lead to the acquisition of combinatorial meaning,”).
Marcos and Stramandinoli are analogous art because both are concerned with robotic training.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in robotic training to combine the primitive actions of Stramandinoli with the method of Marcos to yield the predictable result of wherein training the first sensorimotor program to accomplish the first concept comprises using a set of primitive actions to interact with the first environment. The 


Regarding claim 7, the rejection of claims 1 and 6 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein using the set of primitive actions to interact with the first environment comprises pushing an object of the first environment (Page 169, §4.2; the section discloses the PUSH function which pushes an object of a first environment).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.

Regarding claim 8, the rejection of claims 1 and 6 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses executing the trained first sensorimotor program on a robotic arm system comprising a robotic arm actuator, wherein an action of the set of primitive actions actuates the robotic arm actuator (Page 169, §4.2; the section discloses executing the trained first sensorimotor program on a robotic arm system comprising a robotic arm actuator, wherein an action of the set of primitive actions actuates the robotic arm actuator).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


9, Marcos discloses [a] method for establishing sensorimotor programs, comprising: (Page 1, ¶4; “a part of the sensorimotor system for the agent will be implemented following the working principles found in the brain, specifically in the cerebral cortex. As the word suggests, sensorimotor makes reference to both sensory (what is perceived by the receptors) and motor functions (muscle or joint movement). Thus, taking into account the structure found in the cerebral cortex, a hierarchy of sensorimotor abstractions will be formed, using machine learning algorithms to determine the abstractions”; and Page 3, ¶3; “In this context, it will be called sensorimotor algorithm, algorithms that transforms data received from different sensors into motor commands. The sensorimotor algorithm is then equivalent to the integrative function of the nervous system (i.e. establishing sensorimotor programs]”)
generating a first plurality of environments that represents a first concept, wherein the first concept is a bring-about concept; and (Page 38, ¶2; “t is usually easier to relate higher-level concepts of sensory and motor actions than low-level ones, inside those two main modules (sensory or motor) there are several submodules, which represent different levels of abstraction in the data: some will correspond to basic concepts [i.e. a first concept] (sensory or motor depending on the type of submodule) while others will correspond to complex ones,”; and Page 41, ¶4’ “a layered sensory hierarchy, could be based on the one present in the visual cortex. In the low-level, the primary visual cortex, the neurons represent orientation of lines [i.e. generating a first plurality of environments that represent a first concept]. In the next level, area V2, they represent contours and figures. Proceeding that way, it would be possible to arrive at higher-levels of abstraction that represent different objects such as a house, a tree or a car to name but a few”; and Page 41, ¶5; “a layered motor hierarchy could be having a high-level concept such as write something (i.e. a bring-about concept]. A lower-level concept, that is, more specifically, could be to write with a computer keyboard (i.e. a bring-about concept],)
training a first sensorimotor program to accomplish the first concept using a reward function in each environment of the first plurality, (Page 15, ¶3; “The motor representations of the cognitive architecture presented in this work are, as the actions in the brain, goal-oriented. In order to know if a goal was successfully achieved or not it is necessary some kind of evaluation. Receiving some kind of reward signal, (or, in its absence, an estimation of it) that indicates how good or bad an action was in a particular context, will serve decision-making in future steps (as the basal ganglia do) and planing processes. Planning processes will try to favour those actions that are more likely to achieve the goal of the motor representations while avoiding those that are more likely to fail”, the reward signal being the retuned value that indicates the successful completion of the first concept; and Page 18, Figure 3.1; Schema of the interaction of the reinforcement learning elements. The agent decides to carry out an action in the present environment, which can cause a change of state in the environment. The agent will receive a certain reward that will evaluate how good or bad was the action taken; and Page 64, ¶4; “Receiving positive reward when a task is performed adequately, the agent can easily learn the sequence of actions”; and Page 66, ¶2; “Following that purpose, in this work, a cognitive architecture, which extracts invariant representations (abstractions) from the raw sensory input data, and uses the representations with the purpose of training new motor skills, have been presented”).
 wherein the first sensorimotor program executes actions of a set of primitive actions to accomplish the first concept (Page 169, §4.2; the section discloses wherein the first sensorimotor program executes actions, such as PUSH, of a set of primitive actions to accomplish the first concept).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.

Regarding claim 10, the rejection of claim 9 is incorporated and Marcos discloses wherein the first plurality of environments is generated based on recurring content that enables re-use of learned concepts (Page 41, §4.5; the section discloses a plurality of environments that are generated based on recurring content that enables re-use of learned concepts such as picking up an object).

Regarding claim 11, the rejection of claim 9 is incorporated and Marcos discloses wherein each environment of the first plurality of environments is associated with a dynamics model that collectively simulates the actions executed by the first sensorimotor program (Page 44, Chapter 5; “an agent will learn how to take orders from a customer to the bar and deliver it again to the costumer. A highly abstracted version of that scenario will be simulated below”.  The chapter further details the simulated actions that the robot performs that are executed by the first sensorimotor program).

12, the rejection of claim 9 is incorporated and Marcos discloses wherein generating the first plurality of environments comprises generating a superset of environments and filtering the superset of environments to determine the first plurality of environments (Page 50, §5.1.2; the section discloses filtering of the environment that this observed using source signals and generating, under a BRI,  a superset of environments to determine the first plurality of environments; and Page 41, ¶4’ “a layered sensory hierarchy, could be based on the one present in the visual cortex. In the low-level, the primary visual cortex, the neurons represent orientation of lines [i.e. generating a first plurality of environments that represent a first concept]. In the next level, area V2, they represent contours and figures. Proceeding that way, it would be possible to arrive at higher-levels of abstraction that represent different objects such as a house, a tree or a car to name but a few”).

Regarding claim 13, the rejection of claim 9 is incorporated and Marcos discloses generating a second plurality of environments that represent a second concept higher-order than the first concept; and (Page 38, ¶; “It is usually easier to relate higher-level concepts of sensory and motor actions than low-level ones, inside those two main modules (sensory or motor) there are several submodules, which represent different levels of abstraction in the data: some will correspond to basic concepts (sensory or motor depending on the type of submodule) while others will correspond to complex ones [i.e. a second concept],”; and Page 41, ¶4; “a layered sensory hierarchy, could be based on the one present in the visual cortex. In the low-level, the primary visual cortex, the neurons represent orientation of lines. In the next level, area V2, they represent contours and figures. Proceeding that way, it would be possible to arrive at higher-levels of abstraction that represent different objects such as a house, a tree or a car to name but a few [i.e. generating a second plurality of environments that represent a second concept]”)
Marcos fails to explicitly disclose but Stramandinoli discloses training, using the second plurality of environments, a second sensorimotor program to accomplish the second concept using the first sensorimotor program (Page 168, Column 1; “the neural controller of a simulated iCub robot has been trained to learn a set of words that express general actions and characterized by an evident sensorimotor component. Subsequently, combining basic words grounded in sensorimotor experience the robot learns what we call "higher-order" concepts. The training of the robot consists of three incremental steps: (i) the Basic Grounding (BG), (ii) the Higher-order Grounding 1 (HG1) and (iii) the Higher-order Grounding 2 (HG2). During the BG training stage, the simulated robot learns to perform a set of action primitives through direct sensorimotor experience while the HG1 and HG2 training phases implement the grounding transfer process when the grounding of basic terms is transferred to higher-order words. The training algorithm is a standard back-propagation. The grounding transfer mechanism from basic concepts to higher level concepts consists of multiple steps, depending on the number of action primitives that are combined to obtain higher-order representations [i.e. training a second sensorimotor program to accomplish the second concept using the first sensorimotor program and the set of primitive actions],”; and Page 13, ¶2-Page 14, ¶1; “to form higher-order concepts, which refer to words whose meaning is a combination of basic motor primitives, the same methodology of the previous model is adopted. After the neural network has learnt the associations between basic grounding words and motor action primitives, the various stages that lead to the acquisition of combinatorial meaning,”).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


Regarding claim 14, the rejection of claims 9 and 13 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the second sensorimotor program is trained using the set of primitive actions, wherein the second sensorimotor program calls the first sensorimotor program as an additional action (Page 169, §4.2; the section discloses training the program using primitive actions and calling the first sensorimotor program).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


Regarding claim 15, the rejection of claims 9 and 13 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the second sensorimotor program calls the first sensorimotor program as an observation (Page 167, Column 1; “a simulated iCub humanoid robot learns an embodied representation of action words through the interaction with the environment and by linking the effects of its own actions with the behaviour observed on the object before and after the action”; and Page 168, Column 1; “he neural controller of a simulated iCub robot has been trained to learn a set of words that express general actions and characterized by an evident sensorimotor component. Subsequently, combining basic words grounded in sensorimotor experience the robot learns what we call "higher-order" concepts. The training of the robot consists of three incremental steps: (i) the Basic Grounding (BG), (ii) the Higher-order Grounding 1 (HG1) and (iii) the Higher-order Grounding 2 (HG2). During the BG training stage, the simulated robot learns to perform a set of action primitives through direct sensorimotor experience, pg 8 para 3 to pg 9 para 1, The BG training stage is a simple association between input and output and as it can be observed from the network is able to learn this task in very few iterations (200)”).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.

Regarding claim 19, the rejection of claim 9 is incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the first sensorimotor program is represented by a recurrent neural network (Abstract; “The use of recurrent neural network also permits the learning of higher-order concepts based on temporal sequences of action primitives”; and Page 167, Column 1; “The second model uses recurrent neural networks as it permits the implementation of the learning of temporal sequences of actions”).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


Regarding claim 20, the rejection of claim 9 is incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the first sensorimotor program is trained using natural policy optimization (Page 167, Column 2; “n order to teach the iCub to perform a set of actions primitives, the Action Primitives library of the iCub repository has been used. The library relies on the YARP Cartesian Interface, which allows the user to control the upper limbs of the robot by defining a specific pose (position and orientation in axis-angle representation) for the end-effector. In order to determine the joints configuration to move the robot arms to a desired position, a nonlinear optimization technique is used. The Action Primitives library provides a set of functions to perform basic action primitives and to combine them in order to obtain more complex behaviours”; and Page 168, Column 1; “the neural controller of a simulated iCub robot has been trained to learn a set of words that express general actions and characterized by an evident sensorimotor component”).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.

Claims 16-18 are rejected under 35 U.S.C. § 103 as being obvious over Marcos in view of Stramandinoli and Coenen.

Regarding claim 16, the rejection of claim 9 is incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the first sensorimotor program is trained based on a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts (Page 169, §4.2; the section discloses wherein the first sensorimotor program is trained based on a set of actionable lower-level sensorimotor programs associated with different respective bring-about concepts such as push or pull.  This interpretation is consistent with the 112b indefiniteness interpretation discussed above, where the term lower-level is uncertain).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.
Marcos fails to explicitly disclose but Coenen discloses a set of conceptual lower-level sensorimotor programs associated with different respective classification concepts ([0206]; “used in other applications of adaptive signal processing systems (comprising for example, artificial neural networks) including one or more or machine vision, pattern detection and pattern recognition, object classification, signal filtering, data segmentation, data compression, data mining, optimization and scheduling, complex mapping, and/or other adaptive signal processing systems”).
Marcos, Stramandinoli, and Coenen are analogous art because all are concerned with robotic training.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in robotic training to combine the classification concept of Coenen with the method of Marcos and Stramandinoli to yield the predictable result of wherein the first concept is a classification concept. The motivation for doing so would be for the purpose of advantageously being used in other applications of adaptive signal processing systems (comprising for example, artificial neural networks) including, for example, one or more or machine vision, pattern 


Regarding claim 17, the rejection of claims 9 and 16 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein the set of actionable lower-level sensorimotor programs and the set of conceptual lower-level sensorimotor programs are trained before the first sensorimotor program is trained (Page 169, §4.2; the section discloses wherein the set of actionable lower-level sensorimotor programs and the set of conceptual lower-level sensorimotor programs are trained before the first sensorimotor program is trained.  This interpretation is consistent with the 112b indefiniteness interpretation discussed above, where the term lower-level is uncertain).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


Regarding claim 18, the rejection of claims 9 and 16 are incorporated and Marcos fails to explicitly disclose but Stramandinoli discloses wherein training the first sensorimotor program comprises automatically determining which programs of the actionable lower-level sensorimotor programs and the conceptual lower-level sensorimotor programs enable the first sensorimotor program to accomplish the first concept (Page 169, §4.2; the section discloses wherein training the first sensorimotor program comprises automatically determining which programs of the actionable lower-level sensorimotor programs and the conceptual lower-level sensorimotor programs enable the first sensorimotor program to accomplish the first concept.  This interpretation is consistent with the 112b indefiniteness interpretation discussed above, where the term lower-level is uncertain).
The motivation to combine Marcos and Stramandinoli is the same as discussed above with respect to claim 6.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127